Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 05/15/2019 were received and are accepted by the examiner. 

Claim Status
Claims 10-11 were previously withdrawn, and claims 1-2 and 7-9 were amended. Claims 1-9 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. 20120009455) in view of Mack et al. (U.S. 20160197331).

    PNG
    media_image1.png
    411
    587
    media_image1.png
    Greyscale
[AltContent: textbox (Gap)]
With respect to claim 1, Yoon discloses in Fig. 4 (above) a battery module (101 or 102) comprising: a plurality of battery cells (110 – plurality of secondary batteries) stacked side by side ([0030]), 
a module case (121 – housing) configured to accommodate the plurality of battery cells (110- plurality of secondary batteries[0030]), 

at least one heat transfer pad ( 123 – heat transfer sheet) disposed in direct contact with the plurality of battery cells (110 – plurality of secondary batteries) ([0055]) and,
at least one heat transfer pad (123 – heat transfer pad) penetrates the module case (121a – bottom of housing) at least partially ([0049]).
Yoon discloses at least one heat transfer pad (123 heat conductive sheets) disposed in direct contact with the heatsink (135 – heat dispersion member) ([0075]).
Yoon does not disclose that each of the plurality of battery cells directly contacts at least one adjacent battery cell.
Mack discloses in Fig. 3 a housing for a battery wherein a heat sink (not pictured) is positioned on the outside of the housing ([0038]) and teaches that the battery cells (left side of group 52 and right side of group 54) within the battery module (28) are positioned adjacent to and directly contacting one another ([0037]) 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure direct contact between adjacent battery cells as taught by Mack in order to ensure proper heat transfer between the battery cells and heat transfer pads. 

With respect to claim 2, Yoon discloses that one end (123a – top end of heat absorbing portion) of the at least one heat transfer pad (123 – heat transfer sheet) is disposed in contact with the plurality of battery cells (110 – plurality of secondary batteries[0040]) and that the other end (123a – bottom end of heat absorbing portion) of the at least one heat transfer pad (123 – heat 

With respect to claim 3, Yoon discloses the module case (121 – housing) has at least one pad penetration hole (holes in 121a – bottom of housing) through which the other end (123a – bottom end of heat absorbing portion) of the at least one heat transfer pad (123 – heat transfer sheet) passes ([0049]).

With respect to claim 4, Yoon discloses the module case (121a – bottom housing) is disposed to have a predetermined gap with the heatsink (135 – heat dispersion member) (Fig. 7).

With respect to claim 5, Yoon discloses at least one heat transfer pad (128 – auxiliary heat transfer sheet) is composed of a single member (Fig. 5A-C).

With respect to claim 6, Yoon discloses in Fig. 4 (above) the other end (123a – bottom end of heat absorbing portion) of the at least one heat transfer pad (123 - heat transfer sheet) has a least one protrusion (123b – heat dissipating part). 

With respect to claim 7, Yoon discloses the heatsink (135 – heat dissipating member) is provided at a lower side of the module case (121 – housing), and the heat transfer pad (123 – heat transfer sheet) is provided in a single number and configured to connect the plurality of battery cells (110 – plurality of secondary batteries) and the heatsink (135 – heat dissipating member) at a bottom portion of the module case (121 - housing) ([0055]). 

With respect to claim 9, Yoon discloses in Fig. 4 (above) the plurality of battery cells (110 – plurality of secondary batteries) are pouch-type secondary batteries.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. 20120009455) in view of in view of Mack et al. (U.S. 20160197331) as applied to claims 1-7 and 9 above and further in view of Lee et al. (U.S. 20150072191).

With respect to claim 8, modified Yoon discloses a heatsink (135 – heat dissipating member), but does not disclose that the heatsink is provided at both side surfaces of the module case, or that the heat transfer pad is provided in a pair and configured to connect the plurality of battery cells and the heatsink at both side surfaces of the module case.
Lee discloses a heat sink (battery case) and teaches that there can be a heatsink provided at both side surfaces of the module case (the sides of the battery case) and that at least one heat transfer pad (heat dissipation member) is provided and configured to connect the plurality of battery cells and the heat sinks (sides of the battery case) at both side surfaces of the module case ([0032]). Lee further teaches that this helps achieve a more efficient cooling in battery cases formed of materials with low thermal conductivity.
It would have been obvious to one having ordinary skill in the art to modify the placement of the heat sink as disclosed by modified Yoon with the heat sinks on the side of the battery modules as taught by Lee in order to ensure efficient cooling.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection has been applied with a different embodiment cited.
The addition of the limitations to claim 1 have been overcome by the introduction of Mack et al., as stated in the above rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727